     Case 2:18-cv-02156-JAD-GWF Document 28 Filed 02/22/19 Page 1 of 3



 1 THE O’MARA LAW FIRM, P.C.
   DAVID C. O’MARA
 2 NEVADA BAR NO. 8599
   311 East Liberty St.
 3 Reno, Nevada 89501
   775-323-1321
 4 775-323-4082 (fax)

 5 KRAVITZ TALAMO & LEYTON, LLC
   Daniel Leyton
 6 55 Miracle Mile, Suite 300
   Coral Gables, Florida 33134
 7 Telephone: 305.558.5300 or 305.677.0114
   Facsimile: 305.557.1934
 8
   Attorneys for Plaintiff Jeffrey Shuminer.
 9
10                              UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12 JEFFREY SHUMINER,                               )
                                                   )
13                 Plaintiff,                      )   Case No. 2:18-cv-02156-JAD-GWF
                                                   )
14          v.                                     )   STIPULATION AND ORDER TO EXTEND
                                                   )   TIME TO RESPONT TO DEFENDANT’S
15 OLCC NEVADA REALTY, a Nevada                    )   OPPOSITION TO PLAINTIFF’S MOTION
   Limited Liability Company, and DOES 1           )   FOR LEAVE TO FILE AMENDED
16 through X.                                      )   COMPLAINT
                                                   )
17                 Defendant                       )   (Second Request)       ECF No. 28
                                                   )
18

19          Plaintiff Jeffrey Shuminer and Defendant OLCC Nevada Realty, by and through their
20 respective counsel, hereby stipulate and agree as follows:

21          1.     Plaintiff filed their Motion for Leave to File Amended Complaint (ECF No. 20).
22 on January 22, 2019. The Amended Complaint

23          2.     Defendant filed their Opposition to the Motion for Leave (ECF No. 23) on
24 February 5, 2019.

25          3.     The parties filed a Stipulation to Extend the Time for Plaintiffs to file their reply
26 brief by Friday, February 22, 2019, (ECF No. 25), which was granted by the Court on February
27 12, 2019 (ECF No. 27).

28                                                     1
      STIPULATION AND ORDER FOR EXTENSION OF TIME TO DEFENDANT’S OPPOSITION TO
      PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT (SECOND REQUEST)
     Case 2:18-cv-02156-JAD-GWF Document 28 Filed 02/22/19 Page 2 of 3



 1          5.      Plaintiffs have requested, and Defendant has agreed, as a professional courtesy, to

 2 allow Plaintiff a short extension, subject to Court approval, up to and including February 25,

 3 2019 with which to file their Reply to Defendant’s Opposition to the Motion for Leave to File

 4 Amended Complaint, filed as ECF No. 23.

 5          6.      The slightly extended briefing schedule set forth above is requested as the briefing

 6 on this motion involves detailed, nuanced arguments that must be properly researched and

 7 rebutted as well as the press of unrelated litigation on both Plaintiff’s lead counsel and local

 8 counsel.

 9          7.      The early case evaluation set for March 8, 2019, and the hearing set for April 8,
10 2019, will remain on the calendar, unless the Court wishes to vacate and reschedule.

11          8.      This is the second stipulation for such an extension of time and is made in good

12 faith not for purposes of delay.

13          IT IS SO STIPULATED AND AGREED.

14 DATED: February 22, 2019                          THE O’MARA LAW FIRM, P.C.
15

16                                                                /s/ David C. O’Mara
                                                                DAVID C. O’MARA, ESQ
17
                                                     311 East Liberty St.
18                                                   Reno, Nevada 89501
                                                     775-323-1321
19                                                   775-323-4082 (fax)
                                                     Counsel for Plaintiff
20
                                                     KRAVITZ TALAMO & LEYTON, LLC
21                                                   Daniel Leyton
                                                     55 Miracle Mile, Suite 300
22                                                   Coral Gables, Florida 33134
                                                     Telephone: 305.558.5300 or 305.677.0114
23                                                   Facsimile: 305.557.1934

24                                                   Attorneys for Plaintiff Jeffrey Shuminer

25
       IT IS SO ORDERED. The Reply [29]
26     filed 2/25/19 is deemed timely.
27                                     _____________________________
                                                      ____
                                                        _ __
                                                           ____
                                                             ____
                                                                ______
                                                                ______
                                                                  __ _____
                                                                      _
                                       U.S. District Judg
                                                     Judge
                                                       dg
                                                        ge Je
                                                           Jennifer
                                                                  er Do
                                                                     Dorse
                                                                     Dorsey
                                                                      o
28                                     2-26-19
                                            2
      STIPULATION AND ORDER FOR EXTENSION OF TIME TO DEFENDANT’S OPPOSITION TO
      PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT (SECOND REQUEST)
